


110 HR 3075 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3075
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow States to count certain students formerly identified as limited
		  English proficient as being within the limited English proficient subgroup, and
		  certain students formerly identified as students with disabilities as being
		  within the students with disabilities subgroup.
	
	
		1.Allowing States to count
			 certain students formerly identified as limited English proficient or as
			 students with disabilities as continuing to be members of that
			 subgroupSection
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II)) is amended—
			(1)in item (cc) by
			 inserting before the semicolon the following: , which may, at the
			 discretion of the State, include students who no longer are identified as
			 students with disabilities but who were, in any of the preceding three school
			 years, identified as students with disabilities; and
			(2)in item (dd) by inserting before the
			 semicolon the following: , which may, at the discretion of the State,
			 include students who no longer are identified as students with limited English
			 proficiency but who were, in any of the preceding three school years,
			 identified as students with limited English proficiency.
			
